DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhuang CN202402462.
Zhuang discloses:
Claim 1- a first driving unit (41) including a first gear (412) and a second gear (411) that are connected coaxially (see at least figures 3 and 9), a radius of the first gear being different from a radius of the second gear (see figures 3 and 9); a second driving unit (42) coupled to the second gear (411) of the first driving unit; a first rotation shaft (21) having a first engagement gear (24) operatively coupled to the first gear (412) of the first driving unit (the gears rotate together and are therefore “operatively coupled”; and a second rotation shaft (31) having a second engagement gear (34) operatively coupled to the second driving unit (42), wherein the second driving unit comprises a third gear and a fourth gear that are connected coaxially, with a radius of the third gear being different from a radius of the fourth gear, the fourth gear (422) of the second driving unit being engaged with the second gear (411) of the first driving unit, and in response to rotation of the second gear of the first driving unit, the fourth gear rotates with the second gear of the first driving unit (the device performs this function), and the third gear (421) is engaged with the second engagement gear (34) of the second rotation shaft, and in response to rotation of the fourth gear (422), the third gear (421) drives the second engagement gear (34) of the second rotation shaft to rotate with the third gear (421) such that the first engagement gear triggers the first driving unit to rotate with the first rotation shaft, the first rotation shaft and the second rotation shaft rotate synchronously (the device performs this function).


Claim 6- The connection structure according to claim 1, wherein the connection structure further includes two gaskets (12, 13), the two gaskets are sleeved on the first rotation shaft and the second rotation shaft, respectively (see figures 1, 2 and 6), and relative positions of the first rotation shaft and the second rotation shaft with respect to a gear box are fixed via the two gaskets (see figures 1, 2 and 6).
Claim 7- An electronic device, comprising: a first body (50); a second body (60); and at least one connection structure (see 22, 32 in figure 8) connecting the first body and the second body, wherein: the connection structure includes a first rotation shaft (21), a second rotation shaft (31), a first driving unit (41), and a second driving unit (42), the first driving unit is operatively coupled to the second driving unit (the gears rotate together and are therefore operatively connected), the first rotation shaft (31) having a first engagement gear (24) operatively coupled to the first gear of the first driving unit (see figure 3), the second rotation shaft having a second engagement gear (34) is operatively coupled to the second driving unit (see figure 3), the first rotation shaft and the second rotation shaft are further coupled to the first body and the second body (they are coupled via 22, 32), respectively, and wherein the second driving unit comprises a third gear (421) and a fourth gear (422) that are connected coaxially, with a radius of the third gear being different from a radius of the fourth gear (see figure 3), the fourth gear (422) of the second driving unit being engaged with the second gear (411) of the first driving unit, and in response to rotation of the second gear (411) of the first driving unit, the fourth gear (422) rotates with the second gear (411) of the first driving unit, and the third gear (421) is engaged with the second engagement gear (34) of the second rotation shaft, and in response to rotation of the fourth gear (422) , the third gear (421) drives the second engagement gear (34) of the second rotation shaft (31) to rotate with the third gear such that the first engagement gear triggers the first driving unit to rotate with the first rotation shaft, to allow the first body to rotate and stop rotation at a first angle with respect to the second body (the device performs this function).

Claim 12- The electronic device according to claim 7, wherein the connection structure further includes two gaskets (12, 13), the two gaskets are sleeved on the first rotation shaft and the second rotation shaft, respectively, and relative positions of the first rotation shaft and the second rotation shaft with respect to a gear box are fixed via the two gaskets (see figures 1, 2, and 6).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang CN202402462 in view of Ahn et al. US 9,274,552.
Zhuang discloses all of the claimed subject matter as described above. Zhuang does not disclose a gear box, the gear box sleeves the first driving unit and the second driving unit, and the first rotation shaft and the second rotation shaft rotate with respect to the gear box.
	Ahn teaches a gear box (45), the gear box sleeves the first driving unit and the second driving unit, and the first rotation shaft and the second rotation shaft rotate with respect to the gear box for the purpose of protecting the gears.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zhuang and provide a gear box, the gear box sleeves the first driving unit and the second driving unit, and the first rotation shaft and the second rotation shaft rotate with respect to the gear box, as taught by Ahn, for the purpose of protecting the gears.
Response to Arguments

Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. Applicant generally argues: “Therefore, Zhuang at least does not teach or suggest "the second driving unit comprises a third gear and a fourth gear that are connected coaxially, with a radius of the third gear being different from a radius of the fourth gear, the fourth gear of the second driving unit being engaged with the second gear of the first driving unit...."
In response, while there may be disclosed differences between the prior art and applicant’s disclosed invention, those differences are not distinctly claimed.  Referring to Zhuang figure 3 Zuang clearly discloses “the second driving unit (42, 421, 422) comprises a third gear (421) and a fourth gear (422) that are connected coaxially, with a radius of the third gear being different from a radius of the fourth gear (shown clearly in figure 3), the fourth gear (422) of the second driving unit (42, 421, 422) being engaged with the second gear (411) of the first driving unit (411).  Applicant’s conclusion seems to be based on the erroneous conclusion that 422 is not engaged with gear 411, however, as can clearly be seen in figure 3, the gears are meshed, and therefore engaged, with each other.  The confusion may be a result of the claimed embodiment not being clearly shown in a single figure, but rather in applicant separate figures 7 and 11.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658